Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding Claim 2, after considering the applicant’s remarks, the rejection of Claim 2 under 35 U.S.C. 112(a) is withdrawn. The referenced portion of the specification provides reasonable support for enablement. 
Regarding Claim 17, after considering applicant’s remarks, Claim 17 is still considered indefinite under 35 U.S.C. 112(b). 
Claim 13 specifies that the “diagonal channels are spaced along a circumference of the sidewall”, and because Claim 17 is dependent upon Claim 13, it incorporates all the limitations of Claim 13. Therefore, the limitation of Claim 17 that the “diagonal channels are connected by peaks and troughs as to form a continuous channel” contradicts what is described in Claim 13. It is impossible to know based on these claims which feature is required by the invention. As such, Claim 17 is indefinite.
Additionally, the specification describes diagonal regions (142) of the continuous channel and the continuous channel being continuous, and the specification separately describes diagonal channels, but fails to describe a way in which the diagonal channels are connected. Even when examined in view of the specification, the claims do not make clear how channels that are “spaced” can also be connected. 
Regarding Claim 1, after considering applicant’s remarks, Claim 1 is still rejected under 35 U.S.C. 102 as being anticipated by Oshino (JP 2017024776). 
Oshino teaches two grooves on the sidewall of the bottle, of equal size and proportion. It would be understood by one of ordinary skill in the art that two identical grooves on the sidewall would each take up half of the sidewall; each groove therefore reaches a height of 50% of the sidewall. 

Regarding Claim 13, after considering applicant’s remarks, Claim 13 is still rejected under 35 U.S.C. 102 as being anticipated by Oshino (JP 2017024776). 
The amendment of Claim 13 introduces new matter. There is no support in the specification for the comparative depth of the linear or diagonal channels (the specification defines channel depths in ranges, but provides no relation or comparison to indicate if any channels have the same or different depths). Therefore, the rejection of Claim 13 is maintained.
Regarding Claim 2, after considering applicant’s remarks, Claim 2 is still rejected under 35 U.S.C. 102 as being obvious over Oshino (JP 2017024776). 
Oshino teaches that the purpose of the invention is to resist deformation of the bottle (paragraph [0007]). As elongation is a kind of deformation, Oshino teaches that the grooves function to resist elongation. 
Furthermore, a bottle that resists elongation does not necessarily prevent elongation. A bottle that resists elongation upon first interaction with a fluid filling may eventually deform, but if it does not immediately deform, it has resisted elongation. Oshino’s patent, in resisting deformation, teaches an elongation-resistant bottle.
Regarding Claims 4, 18, and 19, after considering applicant’s remarks, Claims 4, 18, and 19 are still rejected under 35 U.S.C. 102 as being obvious over Oshino (JP 2017024776) in view of Le Bras-Brown (US D599694)
A revised rejection under 35 U.S.C. 103 re-defining the area between the raised lines as the channels (rather than the raised lines as the channels themselves) has been included below. However, the argument made in the original rejection remains the same.

One of ordinary skill in the art would know that a smaller area between channels will deform less; a small area that deforms undergoes a small deformation, while a wide area that deforms undergoes a wide deformation. A smaller area between channels on the bottle body automatically teaches a decreased deformation (when compared to a wider area between channels). The peak of the lower channel reaching a height higher than the trough of the upper channel creates a smaller area between the two channels, thus limiting deformation. 
Regarding Claims 7, 8, and 14, after considering applicant’s remarks, Claims 7, 8, and 14 are still rejected under 35 U.S.C. 102 as being obvious over Oshino (JP 2017024776) in view of Lepoiteven (US D596040). 
A design patent protects an ornamental design; the claims of a design patent are exactly what is shown in the figures of the design patent, and thus a figure depicting a channel at a 45 degree angle also claims that channel at a 45 degree angle (a design patent does not utilize written information for its claims, and therefore does not need to teach a feature in writing, so long as it is taught in the figures). Therefore, the design patent teaches a channel at an angle of 45 degrees, and may be used as prior art for the claimed invention. 
Regarding Claim 20, after considering applicant’s remarks, Claim 20 is still rejected under 35 U.S.C. 103 as being unpatentable over Oshino (JP 2017024776) in view of Le Bras-Brown (US D559694) further in view of Lepoiteven (US D596040).
The motivation to combine the teachings of Le-Bras Brown with the bottle of Oshino is explained in the response to remarks concerning Claim 18 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oshino (JP 2017024776) in view of Le Bras-Brown (US D559694).
Regarding Claim 4, Oshino as applied to Claim 3 above teaches all the limitations of Claim 4 except for an upper bound and lower bound of each continual channel wherein the upper bound of the lower channel is above the lower bound of the upper channel. However, Le Bras-Brown teaches each of the upper and lower continuous channels (the channels are the area between the raised lines) includes an upper bound defined as a plane transverse to the longitudinal axis at which the peaks are formed (Fig 2, upper edge of peaks) and a lower bound defined as a plane transverse to the longitudinal axis at which the troughs are formed (Fig 2, lower edge of troughs) and wherein the upper bound of the lower continuous channel is above the lower bound of the upper continuous channel (Fig 2).
It would have been obvious to one skilled in the art before the effective filing date to modify the continuous channels of Oshino by adding the upper bound of the lower channel being above the lower bound of the upper channel as disclosed by Le Bras-Brown. One of ordinary skill in the art would have 
Regarding Claim 18, Oshino teaches a beverage container (1) comprising: a cylindrical sidewall (13); and a continuous channel formed (23) in and extending around the sidewall. Oshino does not teach a specific number of peaks and troughs in the continuous channel. However, Le Bras-Brown teaches that the continuous channel (the channels are the area between the raised lines) has a sinusoidal pattern comprising three peaks and three troughs (Fig 1) such that the continuous channel resists elongation of the beverage container in a direction of a longitudinal axis of the beverage container.
It would have been obvious to one skilled in the art before the effective filing date to modify the continuous channel of Oshino by adding the three peaks and troughs as disclosed by Le Bras-Brown. One of ordinary skill in the art would have been motivated to make this modification for aesthetic reasons, or in order to achieve an equal measure of support and strength in different areas of the bottle in different circumferential locations.
Regarding Claim 19, Oshino in view of Le Bras-Brown (US D559694) as applied to Claim 18 above teaches all the limitations of Claim 19 including linear channel segments (Oshino; 27, 28) formed in the sidewall and extending around a portion of the circumference of the sidewall.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oshino (JP 2017024776) in view of Le Bras-Brown (US D559694) further in view of Lepoiteven (US D596040).
Regarding Claim 20, Oshino in view of Lepoiteven (US D596040) as applied to Claim 18 above teaches all the limitations of Claim 20 except the angle of the diagonal region. However, Lepoiteven teaches that the continuous channel (the channels are the area between the raised lines) further comprises a diagonal region between a peak and a trough, wherein the diagonal region is arranged at an angle of 40 to 50 degrees relative to a plane that is transverse to a longitudinal axis of the beverage container (Fig 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ELISABETH SULLIVAN/               Examiner, Art Unit 3735      

/Anthony D Stashick/               Supervisory Patent Examiner, Art Unit 3735